PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           




In re Patent No. 10,920,443				:
Issued : February 16, 2021				:
Application No.  16/568,713				:   ON PETITION
Filed: September 12, 2019				:
Attorney Docket No.   0702-1906904

This is a decision on the petition under 37 CFR 1.182, filed July 1, 2021, to correct the name of the applicant under 37 CFR 1.46.

The petition is granted.

The name of the applicant is corrected to “DEME Offshore BE NV.” 

A certificate of correction directed to the above-noted correction was mailed on August 31, 2021.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3222.

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET